Order filed December 15, 2020




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00746-CV

                     IN RE THE COMMITMENT OF M.G.

                      On Appeal from Probate Court No. 3
                             Harris County, Texas
                       Trial Court Cause No. 531010003


                                      ORDER

      This is an appeal from an order requiring court-ordered mental health services
under chapter 574 of the Health and Safety Code. See Tex. Health & Safety Code
§ 574.070. Appellant is represented by appointed counsel, Angela Phea.

      No reporter’s record has been filed. The official court reporter for Probate
Court No. 3 informed this court that appellant had not requested that the reporter’s
record be prepared. On November 5, 2020, the clerk of this court notified appellant
that we would consider and decide those issues that do not require a reporter’s record
unless appellant, within 15 days of notice, provided this court with proof that the
reporter’s record had been requested. See Tex. R. App. P. 37.3(c). No response has
been filed.

      Appellate courts must give an appeal under section 574.070 preference over
all other cases and may suspend all rules relating to the time for filing briefs. See
Tex. Health & Safety Code § 574.070(e).

      Accordingly, we order appellant’s appointed counsel, Angela Phea, to file a
brief in this appeal within 20 days of the date of this order. If Phea fails to comply
with this order, the court may require appointment of new counsel due to the failure
to timely file appellant’s brief.

                                    PER CURIAM

Panel consists of Justices Christopher, Wise, and Hassan.




                                          2